Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order of the Appellate Division appealed from, insofar as it pertains to vacatur of the stipulation of settlement and the claim for damages against respondent Bonk, does not finally determine the proceeding within the meaning of the Constitution, and upon the further grounds that no substantial constitutional question is directly involved on the appeal from the remaining portions of the Appellate Division order, and appellant is not aggrieved by the modification at the Appellate Division.